DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 and 22-30 are pending in this application, and are examined.


Examiner’s Remarks
Applicants' arguments, filed 07 January 2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

The Examiner notes instant claims 4-6 recite range of amounts for each component (see claims 4-6); however, the claims do not specify the basis for the amount provided (e.g., per unit dose, per day, etc.).  For purposes of examination, the claims shall be given their broadest reasonable interpretation, i.e., wherein the amounts provided may be applicable to any basis, including an amount per day and/or an amount per use/dose.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following rejection is newly added, as necessitated by Applicant’s amendment filed 07 January 2021:
Claims 1-11, 22-26, and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because independent claim 1 as amended, and dependent claims 2-11, 22-26, and 30, are directed to “use of” a composition, but do not purport to actually claim a process, machine, manufacture, or composition of matter.  Note that “one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101”.  In this case, Applicant has amended claims 1-11, 22-26, and 30 to no longer claim a composition, but rather “use of” a composition, “for use in increasing gastrointestinal microbiota diversity”.  However, such wording is not directed to a process or manufacture, as the claims do not recite any active, positive steps delimiting how this use is actually practiced; neither is this wording directed to a machine or composition, as the claims are no longer directed to a composition, but to “use of” a composition.  Therefore, the claims do not fall within at least one of the four categories of patent eligible subject matter.  See MPEP 2173.05(q).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following rejections are newly added, as necessitated by Applicant’s amendment filed 07 January 2021:
Claims 1-11, 22-26, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1, as amended, now recites, “Use of a composition for use in increasing gastrointestinal microbiota diversity”.  However, the claim merely recites a use (in this case, “for use in increasing gastrointestinal microbiota diversity”), without any active, positive steps delimiting how this use is actually practiced.  Therefore, it is not clear how the “use” is actually practiced, and thus the metes and bounds of the claim are unclear.  See MPEP 2173.05(q).
Dependent claims 2-11, 22-26, and 30 do not remedy this deficiency, and therefore are also rejected, as depending from a rejected base claim.  Note that, while dependent claims 22 and 23 each recite, “the composition is taken”, the claims still do 
For purposes of examination and in the interest of compact prosecution, the claims shall be interpreted as either (a) a composition for use in increasing gastrointestinal microbiota diversity; OR (b) a method of increasing gastrointestinal microbiota diversity, the method comprising administering the composition.  

Claims 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites, “A method of promoting or maintaining weight loss in an individual, the method comprising administering the composition of claim 1.”  However, claim 1, as amended, is no longer directed to a composition, but rather “use of” a composition.  It is not clear if claim 27 is directed the composition which is recited in claim 1, or if claim 27 is directed to administering the “use of” the composition “for use in increasing gastrointestinal microbiota diversity” as recited in claim 1.  Therefore, the metes and bounds of the claim are unclear.
Dependent claims 28 and 29 do not remedy this deficiency, and therefore are also rejected as depending from a rejected base claim.
For purposes of examination, the claims shall be given their broadest reasonable interpretation, i.e., wherein the claims are construed as a method of promoting or OR wherein the claims are construed as a method of promoting or maintaining weight loss in an individual comprising administering the composition which is recited in claim 1, i.e., a composition comprising (a) glucomannan; (b) chromium; and (c) a prebiotic, consistent with Applicant’s specification (e.g., see as-filed specification at page 7, lines 4-6).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 07 January 2021:
Claims 1-3, 10, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Hara (WO 2015/067936, cited by Applicant in IDS filed 14 January 2020).

Regarding claims 1-3 and 27, O’Hara discloses compositions for weight management (i.e., promoting or maintaining weight loss) comprising a microbiome modifying component; a satiety modifying component; and a metabolic modifying component (e.g., abstract).  The microbiome modifying component may comprise a prebiotic; the satiety modifying component may comprise dietary fibre, preferably glucomannan; and the metabolic modifying component may comprise chromium (e.g., page 4, lines 13-15; page 5, line 3).  O’Hara specifically names a combination of glucomannan, FOS (fructooligosaccharides, a soluble fiber), and chromium (e.g., page 5, line 20).  Regarding claims 2 and 3, O’Hara also discloses the prebiotic comprises one or more selected from inulin, FOS, galactooligosaccharides (GOS), α-gluco-oligosaccharides, a low gas producing prebiotic and combinations thereof (e.g., page 8, lines 6-9).  Therefore, the invention of O’Hara anticipates the claimed invention.
Regarding the phrases “for use in increasing gastrointestinal microbiota diversity” (claim 1) and “for use in increasing microbiota diversity over a prolonged period of time” (claim 10), each phrase denotes an intended use of the composition, and does not impart a structural limitation apart from what is already claimed.  Since O’Hara discloses the compositions comprise a microbiome modifying component, its composition would be capable of said uses, absent evidence to the contrary.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 07 January 2021:
Claims 1-11 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hara (WO 2015/067936, cited by Applicant in IDS filed 14 January 2020).
(Examiner’s Note: Claims 1-11, 22-26, and 30 are herein interpreted as a composition for use in increasing gastrointestinal microbiota diversity; see claim interpretation at paragraph 8, above).
The invention of O’Hara is delineated above (see paragraph 11, above).
Specifically regarding claims 4-9, 11, 22-26, and 28-30 (and more generally regarding claims 1-3, 10, and 27, previously addressed above), it is noted that, while O’Hara does not specifically exemplify the limitations as set forth in the abovenamed claims sufficiently to anticipate them, claims 4-9, 11, 22-26 and 28-30 are nonetheless rendered obvious for reasons delineated below.
Regarding amounts of each component (claims 4-6 and 24-26), O’Hara teaches the composition may comprise the dietary fibre (preferably glucomannan) in a dose of the range of 0.5 to 5g per day; chromium in a dose in the range of 50 to 1000 µg per prima facie case of obviousness exists.  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (for example, “about 2.5 g” and “about 2 g” is sufficiently close to “3 g”).  See MPEP 2144.05 I.  Also note that, since O’Hara teaches the compositions may be blended with, or consumed along foods/drinks, the skilled artisan would reasonably expect the dose per day may be divided amongst the food(s)/drink(s) consumed.  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom."  See MPEP 2144.01.
Regarding claims 7-9 and 30, O’Hara teaches the composition may be in the form of a food stuff or food additive, or could be used as a dietary supplement (e.g., page 6, lines 3-5). Note that, since O’Hara teaches its compositions may be used for weight management, its food stuff would be considered a ‘functional foodstuff’.  Additionally, while O’Hara does not specifically name snack bar as a type of food stuff for its compositions, O’Hara refers to prior art which teaches compositions in the form of snack bars (e.g., granola bars, biscuits) comprising components of its compositions, such as glucomannan (e.g., page 12, lines 16-17) and thus the skilled artisan would reasonably expect the phrase “food stuff” to include snack bars, absent evidence to the contrary.

Regarding claims 22 and 23, it is noted these limitations each refer to intended future use(s) of the composition, and do not impart a structural limitation apart from what is already claimed.  Since O’Hara teaches the compositions may be blended with, or consumed alongside foods/drinks (which are normally divided into up to 3 meals a day) (e.g., page 6, lines 2-5), and that the composition is used for weight management (e.g., abstract) the composition would be capable of being administered up to 4 times a day, and also capable of use before, during and/or after a reduced calorie intake diet regime.
Regarding claim 28, it is noted that, since O’Hara teaches the compositions may be blended with, or consumed alongside foods/drinks (which are normally divided into up to 3 meals a day) (e.g., page 6, lines 2-5), the skilled artisan would reasonably expect the composition may be administered up to 4 times a day, absent evidence to the contrary.  Regarding claim 29, it is noted that, since O’Hara teaches the composition is used for weight management (e.g., abstract), and that the compositions may be blended with, or consumed alongside foods/drinks (e.g., page 6, lines 2-5), the skilled artisan would reasonably expect the composition may be administered before, during and/or after a reduced calorie intake diet regime, absent evidence to the contrary.  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom."  See MPEP 2144.01.
Response to Arguments
Applicant's arguments filed 07 January 2021 have been fully considered but they are not persuasive.  
With respect to claim 1, Applicant argues O’Hara does not disclose the use of a composition comprising glucomannan, chromium, and a prebiotic for increasing gastrointestinal microbiota diversity.  Applicant also argues claim 1 is patentable over O’Hara because “there is nothing in O'Hara to suggest that the claimed composition comprising glucomannan, chromium and a prebiotic could or would increase gastrointestinal microbiota diversity.”  This argument is not persuasive because the phrases “for use in increasing gastrointestinal microbiota diversity” (claim 1) and “for use in increasing microbiota diversity over a prolonged period of time” (claim 10), denote intended uses of the composition, and do not impart a structural limitation apart from what is already claimed.  O’Hara already discloses the compositions comprise a microbiome modifying component; therefore, its composition would be capable of said uses, absent evidence to the contrary
With respect to claim 27, Applicant argues none of the cited prior art disclose a method of promoting or maintaining weight loss in an individual comprising the use of a composition comprising glucomannan, chromium and a prebiotic in increasing gastrointestinal microbiota diversity.  This argument is not persuasive because claim 27 is drawn to a method of promoting or maintaining weight loss in an individual comprising administering a composition comprising (a) glucomannan; (b) chromium; and (c) a prebiotic (see claim interpretation at paragraph 9, above).  O’Hara teaches weight management by administering a composition comprising microbiome modifying 
Applicant also argues the examples of the application show that most individuals lost weight and had reduced hunger levels when taking the claimed composition comprising glucomannan, chromium and a prebiotic.  Applicant asserts, “these results were unexpected and as such are a secondary indicia of non-obviousness.”  This argument is not persuasive because O’Hara specifically teaches the same composition as the claimed invention (i.e., a composition comprising glucomannan, chromium, and a prebiotic) for the same use of weight management (i.e., promoting or maintaining weight loss), and thus results of lost weight and reduced hunger levels are neither surprising nor unexpected.
Therefore, it is the examiner’s position that the claims are anticipated and/or rendered obvious.




Conclusion
No claims are allowed at this time.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/           Examiner, Art Unit 1611